Citation Nr: 0928444	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the residuals of a skull fracture.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the epilepsy disability.  

3.  Entitlement to an evaluation in excess of 50 percent for 
the psychiatric disability characterized as chronic brain 
syndrome (CBS) associated with brain trauma and severe 
neurotic reaction.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance and/or housebound 
status.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from May 1951 to July 
1952, including service in Korea where he incurred a gunshot 
wound of the left temporal region which resulted in a 
comminuted depressed skull fracture with a retained bullet 
fragment in his brain.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision issued by the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied evaluations in excess 
of 50 percent for the appellant's service-connected dementia 
and skull fracture disabilities, and which denied an 
evaluation in excess of 60 percent for the service-connected 
epilepsy disability.  That rating also denied the appellant's 
claim of entitlement to special monthly compensation (SMC) 
based on the need for regular aid and attendance and/or 
housebound status.  The appellant has represented himself 
throughout the course of this appeal.

The issue of entitlement to an evaluation in excess of 50 
percent for the psychiatric disability, characterized as CBS 
associated with brain trauma and severe neurotic reaction, is 
addressed in the REMAND portion of the decision below and 
that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have a brain hernia.

2.  The appellant's epilepsy has been in control with 
medication and he has been free from seizures for many years.

3.  The appellant is unable to ambulate without the use of a 
cane or wheelchair or without the supervision of another 
person and he appears unable to protect himself from the 
hazards and dangers of his daily environment due to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the appellant's service-connected orthopedic residuals of 
a skull fracture have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.71a, Diagnostic Code 5296 (2008).

2.  The criteria for an evaluation in excess of 60 percent 
for the appellant's service-connected epilepsy (grand mal) 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.120, 4.121, 
4.122, 4.124a, Diagnostic Code 8910 (2008).

3.  The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
September 2008, and June 2009.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disabilities was needed by correspondence dated in 
September 2008, and June 2009 (after the initial AOJ decision 
in this matter in November 2006).  The documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  These VA letters informed the 
appellant of what sorts of evidence could substantiate his 
increased rating claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ and to inform the AOJ about the 
location of pertinent evidence that was not in his 
possession.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with notice that he could submit evidence, including medical 
records and lay statements, showing that his claimed service-
connected disabilities had increased in severity.  The 
letters also informed the appellant of what evidence he and 
VA would be responsible for obtaining.  In addition, the 
September 2008 letter advised the appellant of the criteria 
under which his epilepsy and skull fracture disabilities 
would be rated; what specific symptoms were necessary to be 
granted a higher rating; that he should submit evidence 
demonstrating the impact his claimed disabilities have on his 
daily life; and provided examples of the types of medical and 
lay evidence that were relevant to his claims for increased 
ratings.  See Vazquez-Flores, 22 Vet. App. at 43-44.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Notice of this element was provided to the appellant for each 
disability in the September 2008 VA letter.  See Vazquez-
Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claims.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.  In this regard, the 
Board observes that, although the Supreme Court reversed the 
presumptive prejudice framework set forth in Sanders, it did 
not find fault with the analysis for determining whether a 
VCAA notice error affected the essential fairness of the 
adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error 
did not affect the essential fairness of the adjudication by 
showing that the essential purpose of the notice was not 
frustrated.  See Sanders, 487 F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of his appeal.  Specifically, in the June 2007 Statement of 
the Case (SOC), the appellant was advised of the principles 
that govern VA's duties to notify and assist under 38 C.F.R. 
§ 3.159 such that he could have been expected to understand 
the types of evidence that he should submit, or request that 
VA obtain, in order to substantiate his increased rating 
claims.  The appellant was also advised that, pursuant to 
38 C.F.R. § 3.321(a), the rating schedule is used to evaluate 
the degree of a disability in a claim for disability 
compensation and that the rating schedule represents, as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  Additionally, the appellant was advised of all 
relevant applicable rating criteria under which his skull 
fracture and epilepsy disabilities may be rated, including 
the pertinent Diagnostic Codes, in the SOC and April 2009 
Supplemental Statement of the Case (SSOC).

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his claimed disabilities have on his daily life.  
Specifically, during his September 2006 VA medical 
examinations, the appellant reported problems with specific 
symptoms such as imbalance and memory loss.  In addition, in 
response to the September 2008 Vazquez-Flores letter, the 
appellant submitted a written statement, in October 2008, 
indicating that he had no further information to submit.

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for his 
two disability increased rating claims at issue after the 
November 2006 rating decision by the AOJ did not affect the 
essential fairness of the adjudication because the appellant 
could be expected to understand what was needed to establish 
increased ratings for his claimed disabilities from the 
various notice letters sent to him by the RO, from the June 
2007 SOC and from the April 2009 SSOC.  In particular, the 
September 2008 letter informed the appellant of the need to 
submit evidence that his disabilities had increased in 
severity; that he should submit medical evidence; that he 
could submit statements from individuals who could describe 
the manner in which the disabilities had become worse; that 
he should inform the RO about treatment at VA facilities; and 
that he could submit his own statement about his conditions.  
The appellant was informed of the Diagnostic Code 
requirements for increased ratings in the November 2006 
rating decision, in the SOC and in the SSOC.  The June 2009 
VA letter informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

Furthermore, based on the grant of special monthly 
compensation benefits by the Board's decision herein, it is 
concluded that appellant had sufficient notice of the type of 
information and evidence needed to support said claim.  
Therefore, the Board concludes that the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
applies, has been satisfied with respect to said special 
monthly compensation benefits issue on appeal.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  For 
the foregoing reasons, the Board finds any VA failure to 
provide the appellant with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claims and, therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his two claimed 
disabilities at issue, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether a veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims decided below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in January 2005, and September 2006; in the reports 
of VA medical treatment rendered between February 2004 and 
June 2007; and in the written statements submitted by the 
appellant.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Skull fracture residuals

The appellant's service-connected residuals of the old healed 
skull fracture are currently evaluated as 50 percent 
disabling under Diagnostic Code 5296.  38 C.F.R. § 4.71a.  
Diagnostic Code 5296 is used for evaluating disabilities of 
the skull.  The Board notes that the appellant's intracranial 
complications of epilepsy and dementia have been evaluated 
separately.

Under the criteria set forth in Diagnostic Code 5296, a 50 
percent disability evaluation is warranted for loss of part 
of the skull, both inner and outer tables, without a brain 
hernia, when involving, an area larger than the size of a 50-
cent piece or 1.140 inches squared (7.355 centimeters 
squared).  An 80 percent disability evaluation is warranted 
for loss of part of the skull, both inner and outer tables, 
with a brain hernia.  

The claims file includes VA medical treatment records dated 
between February 2004 and June 2007, as well as the reports 
of VA medical examinations conducted in January 2005, and 
September 2006.  Review of the evidence of record does not 
reveal any documentation of the appellant having a brain 
hernia.  The appellant has not reported having a brain hernia 
and there is no clinical diagnosis of a brain hernia of 
record.  Nor is there any radiographic evidence of any brain 
hernia.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of the 50 percent currently assigned for the 
orthopedic residuals of the appellant's service-connected 
skull fracture.  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether staged ratings for the appellant's 
service-connected orthopedic residuals of a skull fracture is 
appropriate.  However, there is no evidence of record to 
demonstrate that the symptoms associated with this disability 
have fluctuated so as to warrant staged ratings. 

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

B.  Epilepsy

The appellant's service-connected seizure disorder, grand 
mal, is currently assigned a 60 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 8910.  The appellant 
contends that his symptoms are worse than is contemplated 
under such rating and that a higher rating should, therefore, 
be assigned.

Under Diagnostic Code 8910, for grand mal epilepsy, and 
Diagnostic Code 8911, for petit mal epilepsy, both the 
frequency and type of seizure a veteran experiences are 
considered in determining the appropriate rating.  A major 
seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

Under the general formula for major and minor epileptic 
seizures, major epileptic seizures are evaluated based on the 
frequency of the seizures.  In order to satisfy the criteria 
for the next higher rating, 80 percent, there must be an 
average of at least one major seizure in three months over 
the last year.  For a 100 percent evaluation, there must be 
an average of at least one major seizure per month over the 
last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910.  In 
the presence of major and minor seizures, the predominating 
type is rated and that there is no distinction between 
diurnal and nocturnal major seizures.

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

Review of the medical evidence of record does not reveal the 
documentation of any seizure at any time since at least 2004.  
The appellant has not reported experiencing any seizures and 
he has not sought treatment for any seizures.  The VA 
physician who examined the appellant, in January 2005, 
rendered a diagnosis of posttraumatic epilepsy under control.  
A March 2006 VA treating physician note states that, while 
the appellant's Dilantin levels were subtherapeutic as usual, 
the appellant had "been symptom-free for many years now."  

The appellant underwent a VA medical examination in September 
2006; the examining physician reviewed the appellant's 
medical records.  The appellant did not report experiencing 
any seizures of any kind.  The examiner stated that the 
appellant's epilepsy was under control with medication.  The 
examiner stated that the appellant had "been free of 
seizures for quite a long time."

The Board finds that the preponderance of the evidence on 
file is against an evaluation in excess of the presently 
assigned 60 percent rating.  During the pendency of this 
appeal, the appellant is not shown to have had any major 
seizure.  There is no record of any minor seizures, either.  
Accordingly, the appellant's claim for an evaluation in 
excess of 60 percent for his epilepsy disability must be 
denied.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  As reflected in the decision 
above, the Board did not find variation in the appellant's 
seizure symptomatology or clinical findings that warrant the 
assignment of any staged ratings for the epilepsy disability.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).



C.  Extraschedular evaluations

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that either one of the 
appellant's service-connected skull fracture and epilepsy 
disabilities addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
claimed disabilities, but the required manifestations have 
not been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization or extended treatment for his 
service-connected skull fracture residuals disability or for 
his epilepsy disability, and he has not demonstrated marked 
interference with employment due to such disability.  

There is no objective evidence of any symptoms due to the two 
claimed service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

D.  Aid and attendance

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. 
§ 1114(l).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly compensation purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The appellant's claim of entitlement to SMC based upon the 
need for aid and attendance is sufficiently substantiated in 
the record.  The appellant has provided evidence, and the 
reports of VA examinations and medical treatment beginning 
early in 2005 include sufficient information for an informed 
determination.  The VA doctor who examined the appellant in 
January 2005 commented on the appellant's functional loss 
attributed to the service-connected traumatic brain injury, 
including weakness of the right upper and lower extremities.  
The examiner stated that the appellant's wife reported that 
he needed help with bathing and dressing.  On physical 
examination, the appellant's gait was cautious with short 
slow wide-based steps; the appellant was unable to perform a 
tandem gait and there was a loss of postural reflex.  The 
examiner also noted a right homonymous hemianopia due to 
brain injury.  A VA treatment note dated in March 2005 
indicates that the appellant used a wheelchair and that his 
cognitive functions were grossly impaired.  

In January 2006, the appellant was granted approval for VA 
respite care.  The VA mandatory criteria for respite care 
include dependence in three or more activities of daily 
living (ADL) and dependence in three or more instrumental 
activities of daily living (IADL).  The report of a February 
2006 home visit by a VA physical therapist indicates that the 
appellant was able to walk short distances at home with 
supervision.  A March 2006 follow-up note by a VA physician 
indicates that the appellant was at risk for falls and that 
he was homebound.  The note from the March 2006 VA physical 
therapist home visit states that the appellant needed 
assistance with bathing and dressing and that he required 
supervision with eating, walking and toileting.  The April 
2006 annual VA nursing assessment report states that the 
appellant needed partial assistance with bathing and grooming 
and complete assistance with meal preparation, medications, 
stairs, shopping, housekeeping and transport.  The appellant 
was described as independent only as to mobility, transfer, 
dressing, eating and toileting.  He was also noted to be 
disoriented in place at times and to be disoriented as to 
time.  In addition, he had memory problems.  

A VA interdisciplinary note, dated April 21, 2006, states 
that the appellant had difficulty using a telephone, managing 
his medications to include opening bottles, remembering to 
take his medications and taking the correct dosages at the 
correct times, and managing his own finances.  An April 25, 
2006 VA nursing assessment note states that the appellant had 
exhibited wandering (moving with no rational purpose 
seemingly oblivious to needs and safety), that he had 
problems with making decisions and that his expression of 
information was never or rarely understood.  

A May 12, 2006 VA social work note states that the appellant 
had dependence in two or more ADLs and in three or more 
IADLs.  He also had significant cognitive impairment.  The 
June 2006 social work note from the annual home visit 
evaluation stated that the appellant's cognitive and physical 
limitations made him dependent of assistance and supervision 
for performance of his daily activities.  The social worker 
concluded that the appellant's claim "for aid and attendance 
benefit is recommended based on conditions that are service-
connected."

The appellant underwent a VA neurological examination in 
September 2006; he reported recurring problems with imbalance 
and resultant falls.  He also reported having difficulty 
getting out of bed and needing help for bathing and dressing.  
In addition, the examiner stated that the appellant had 
difficulty with vision due to the right hemianopia field 
deficit.  On physical examination, the appellant exhibited a 
right base unsteady gait that required him to hold onto the 
wall in order to be able to continue walking.  

The appellant also underwent a VA aid and attendance 
examination in September 2006.  The examiner stated that the 
appellant was not permanently bedridden and that the 
appellant did not have vision that was 5/200 or worse in both 
eyes.  The examiner noted that the appellant was not able to 
leave the house unaccompanied and that he had moderate memory 
loss.  The appellant complained of dizziness and constant 
imbalance that affected his ability to ambulate.  On physical 
examination, the appellant was in a wheelchair.  He was 
unable to walk without the assistance of another person.  The 
examiner stated that the appellant had marked difficulty with 
self-feeding, dressing/undressing, bathing, grooming and 
toileting.  The examiner said that the appellant's functional 
impairments were permanent.  

The medical evidence of record, viewed liberally, does not 
rule out that the appellant's need for assistance in his 
activities of daily living and to protect himself from the 
hazards and dangers of daily living is a result of the 
service-connected disabilities of residuals of skull fracture 
and dementia, even though other disorders were noted.  
Liberally interpreting these reports, in particular the 
January 2006 social work note and report of VA examination, 
the April 2006 annual nursing assessment and the June 2006 
social work evaluation, would support the conclusion that the 
appellant requires assistance to protect him from the hazards 
of his daily environment and to assist him in activities of 
daily living as a result of the service-connected 
disabilities.  

There is ample evidence of the character of the appellant's 
head trauma-related functional deficits that would seem to 
support the nonmedical assertions regarding a need for aid 
and attendance.  That the appellant's service-connected 
disabilities have resulted in difficulties in bathing, 
walking, transfer from bed to chair and other self-care needs 
is noted in the medical evidence.  This evidence is highly 
probative as the clinicians undoubtedly were aware of the 
impairment from all the other medical conditions noted in the 
record.  In addition, the specific activities requiring 
assistance were identified.

It is obvious that the appellant requires assistance in major 
aspects of daily living and VA professionals have noted his 
various difficulties due appreciably to the service-connected 
head trauma-related disabilities.  The benefit of the doubt 
rule is applicable here since there is not a preponderance of 
negative evidence against the claim.  Whatever can be brought 
against the claim from the VA examinations or other 
examination reports of record is equaled by the documented 
impairments from the head trauma-related disabilities.  The 
record does not contain an examination report that indicates 
that the appellant's need for aid and attendance is not 
related to his service-connected disabilities.

The relevant criteria that must be evaluated in assessing the 
appellant's need for regular aid and attendance are set forth 
in 38 C.F.R. § 3.352(a).   The enumerated factors need not 
all be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for assistance there is ample support to find that 
the appellant requires assistance in major aspects of self-
care on account of a service-connected disability.  The 
evidence, viewed liberally, shows appreciable physical 
impairment of a degree from service-connected disability that 
would reasonably require another person to assist him in 
daily self-care tasks.  Complete helplessness is not required 
to establish entitlement, nor does the need for assistance 
have to be constant; only a regular need is required.  

In summary, the appellant has been found to have significant 
service-connected physical impairment that has resulted in an 
impaired ability to perform daily self-care tasks and to 
protect himself from his daily environment.  For example, it 
is not clear that he would be able to flee a nighttime house 
fire.  38 C.F.R. §§ 3.350(b), 3.352(a).  Therefore, the 
appellant is entitled to special monthly compensation based 
on the need for regular aid and attendance.

In view of the action taken on the issue of special monthly 
compensation benefits based on the need for regular aid and 
attendance, the issue of special monthly compensation 
benefits based on being housebound is moot as it constitutes 
a lesser included benefit.  See 38 U.S.C.A. §§ 1114(l), 
1114(s).


ORDER

Entitlement to an evaluation in excess of 50 percent for the 
orthopedic residuals of the service-connected skull fracture 
is denied.

Entitlement to an evaluation in excess of 60 percent for the 
service-connected epilepsy disability is denied.

Special monthly compensation (SMC) benefits by reason of the 
need for regular aid and attendance of another person are 
GRANTED, subject to the law and regulations governing the 
award of monetary benefits.





REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The appellant is service-connected for chronic brain syndrome 
associated with brain trauma and severe neurotic reaction; 
however, the appellant was never scheduled for a psychiatric 
examination in connection with this appeal.  In addition, 
review of the medical evidence of record indicates that the 
appellant has apparently been diagnosed with Alzheimer's 
disease.  As such, the Board finds that the appellant should 
be afforded a VA psychiatric examination in order to 
delineate his various psychiatric disorders and assess the 
severity, symptomatology, and manifestations of his service-
connected psychiatric disability.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

The evidence of record is not sufficient to ascertain the 
level of psychiatric disability caused by the service-
connected disorder versus any non-service-connected 
psychiatric disorder.  The Board cannot therefore render an 
informed decision concerning the level of disability caused 
by the appellant's service-connected psychiatric disorder in 
the absence of specific medical information regarding any 
coexisting psychiatric disorders.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  

These considerations require the gathering of medical records 
and investigation by medical professionals as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Although further delay of this matter will regrettably 
result, the clinical record is not clear to render an 
informed decision as to the remaining claims.  Specifically, 
the medical evidence of record does not provide all of 
current objective psychiatric findings that are necessary for 
an adequate evaluation of the appellant's dementia.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The AMC/RO should ensure that its letter 
meets the requirements of Vazquez-Flores.  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the appellant may submit (or ask VA 
to obtain) that are relevant to 
establishing entitlement to an increased 
evaluation.  An appropriate period of 
time should be allowed for response.

2.  The AMC/RO should, with the 
appellant's assistance as needed, 
ascertain whether there are any treatment 
records, VA or private, that might be 
pertinent that are not on file.  If so, 
an attempt to obtain the records should 
be undertaken, to the extent they are not 
on file.  If there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results.  
38 C.F.R. § 3.159.

3.  The RO should schedule the appellant 
for an examination by a VA psychiatrist 
to determine the nature and extent of any 
psychiatric disorder present, and whether 
any such disorder is related to the 
appellant's in-service gunshot to the 
head.  The entire claims file must be 
made available to and reviewed by the 
psychiatrist prior to the examination.  
The psychiatrist should be provided with 
the rating criteria for the 70 and 100 
percent evaluations for mental 
disabilities.  All necessary tests should 
be conducted and the psychiatrist should 
review the results of any testing prior 
to completion of the report.  The results 
of any psychiatric or neuropsychological 
evaluations of record since 2005 should 
be discussed.  The psychiatrist's report 
should reflect review of pertinent 
material in the claims file and reference 
to the rating criteria.  (An opinion 
should be provided based on review of the 
claims file alone if the appellant fails 
to report for the examination.)

In particular, the psychiatrist should 
provide a detailed account of all 
psychiatric pathology found to be 
present.  The psychiatrist should 
integrate previous psychiatric findings 
and diagnoses with the current findings 
to obtain a true picture of the nature of 
the appellant's psychiatric status.  If 
there are different psychiatric 
disorders, the psychiatrist should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  

Based upon the review of the record and 
the examination (or file review alone if 
the appellant fails to report for the 
examination), the psychiatrist should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability 
related to the in-service gunshot wound 
of the left temporal region for the each 
year from 2005 to the present.  

The psychiatrist should also comment on 
what degree, if any, of 
industrial/occupational and social 
impairment is produced solely by the 
service-connected psychiatric disability 
characterized as CBS associated with 
brain trauma and severe neurotic 
reaction, if possible.  The psychiatrist 
is requested to provide a complete 
rationale for any opinion expressed.

4.  Upon receipt of the VA psychiatrist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
psychiatrist for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the VA psychiatrist determines that some 
other examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


